Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4 and 7 are amended
Claim 20 is cancelled

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, a mounting substrate comprising: 
a resin layer; and 
a first conductor including a contact surface in contact with 
the resin layer; wherein 
the resin layer has a smooth mounting surface; 
the first conductor includes a first surface facing toward 
the mounting surface and a second surface on a side opposite to 
the first surface and extends in a direction parallel or 
substantially parallel to the mounting surface; 
the first conductor has a non-uniform thickness varying a 
distance between the first surface and the second surface along 
an extending direction; 
the first conductor has a difference of a maximum value and 
a minimum value of a distance between the first surface and the 
mounting surface that is smaller than a difference of a maximum 
value and a minimum value of a distance between the second surface 
and the mounting surface; 
the resin layer includes a resin wall portion surrounding an 
opening portion partially exposing the first conductor on the 
mounting surface side; 
the first conductor includes an exposed portion defining a 
mounting electrode.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837